ORDER
CHARLES W. JOINER, District Judge.
These consolidated cases are before the court on parallel appeals from an order of the Bankruptcy Court, denying the motions of the debtor and the unsecured creditors committee to permit the Brent Company to purchase the undisputed and liquidated unsecured claims of the bankruptcy estate at 40% of their allowed amounts. 42 B.R. 787 (D.E.Mieh.1984).
Since these appeals were briefed and argued, Judge Pratt, who has taken over the bankruptcy proceedings following the departure of Judge Bernstein, has accepted the debtor’s fourth proposed plan of reorganization. This plan provides for redemption of the unsecured claims at a value higher than that in Brent’s offer to purchase. Consequently, the appeals are rendered moot by the bankruptcy court’s acceptance of the plan of reorganization. However, because this court has serious questions concerning Judge Bernstein’s memorandum opinion and order denying appellant’s motion below, .that opinion is hereby set aside, and is deemed to have no precedential value.
SO ORDERED.